Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 12, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153989(67)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  TWO HUNDRED EIGHTY FIVE WEST                                                                             Joan L. Larsen,
                                                                                                                     Justices
  HICKORY GROVE, LLC,
           Plaintiff-Appellee,
                                                                   SC: 153989
  v                                                                COA: 324300
                                                                   Oakland CC: 2014-138370-CH
  ELBERT L. HATCHETT and LAURESTINE
  W. HATCHETT,
             Defendants-Appellants,
  and

  UNTIED STATES OF AMERICA and
  DEPARTMENT OF TREASURY,
            Defendants.


         On order of the Chief Justice, the motion of defendants-appellants to exceed the
  page limit restriction for its reply is GRANTED. The reply and addendum submitted on
  August 8, 2016, and August 9, 2016, respectively, are accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                August 12, 2016
                                                                              Clerk